Citation Nr: 0301598	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral 
glaucoma.

2.  Entitlement to service connection for bilateral 
cataract.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant had recognized military service from 
September 1942 to June 1946.

The case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
the Republic of the Philippines, dated in June 1998 and 
July 1999, which denied the appellant's claims of service 
connection for glaucoma and cataract.  After remand to the 
RO in May 2001 for additional development, the appellant's 
case is once again before the Board for appellate review. 

Additionally, the Board notes that in December 2002 
correspondence to the appellant, the Board attempted to 
clarify the identity of the appellant's representative.  
Specifically, a December 10, 2002 correspondence to the 
appellant, the Board informed him that the signed VA form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) of record authorized the 
American Legion and General William F. Sharp to represent 
him, as well as annotated the name of Jose B. Alino, Post 
Commander, Department Vice Commissioner for Mindanao.  
Given that the VA form 21-22 included the names of two 
different representative, the appellant was given 30 days 
to clarify such discrepancy in his VA form 21-22, and was 
informed that if no response was received, it would be 
assumed that he did not desire to be represented by the 
appeals staff of the American Legion at the Board.  To the 
present, the appellant has not responded to the December 
2002 correspondence, and thus, the Board will proceed with 
its review of the case on the present record.  38 C.F.R. 
§ 20.600-605 (2002).



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that the appellant's 
bilateral glaucoma and cataract are related to his active 
service.


CONCLUSIONS OF LAW

1. Bilateral glaucoma was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).

2. Bilateral Cataract was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," 38 
U.S.C.A. § 5103A (West Supp. 2002) (VCAA); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a case such as 
this because the claims were pending on the date of 
enactment of the new law.  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not 
well grounded.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has been informed, via the January 
2000 Statement of the Case, the March 2001 Board remand, a 
March 2001 RO letter, and the June 2002 Supplemental 
Statement of the Case, of the evidence needed to prove his 
claims on appeal.  Specifically, the appellant has been 
informed that service connection may be granted for 
diseases which were incurred in or aggravated by active 
service, or which became manifest to a compensable degree 
within a year from service discharge, if within the list 
of presumptive diseases.  Furthermore, via the March 2001 
Board remand and a March 2001 RO letter, the veteran was 
given specific information with respect to the VCAA and of 
the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  The appellant was given the 
opportunity to present testimony in support of his claim 
in the November 1998 RO hearing.  As well, all known and 
available relevant medical records have been associated 
with the claims file, and the appellant has not referenced 
any additional unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the 
claims.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

In this case, the appellant is currently claiming that he 
is entitled to service connection for glaucoma and 
cataract, as these disorders are related to his active 
service, including during his period of imprisonment by 
the Japanese from 1942 to 1945.  In this respect, the 
Board notes that, in a March 2001 Board decision, it was 
determined that the appellant may not be recognized as a 
former prisoner of war for VA purposes.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2002).   If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 
C.F.R. 
§ 3.303(b).  The chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

Upon a review of the appellant's case, the Board notes 
that the evidence includes the appellant's records 
containing the appellants affidavit to the Philippine Army 
Personnel dated in April 1946.  These affidavit is 
negative for any complaints of or diagnoses for any eye 
problems.

Additionally, the evidence includes post-service medical 
records dated more than 40 years after the appellant's 
discharge from service, which show eye problems.  
Specifically, medical records dated from 1997 to 2001 from 
the Davao Medical Center, including notations from Dr. 
Eugenio and Dr. Pineda, show the appellant was treated for 
various health problems including his eyes.  January 1997 
notations from Dr. Pineda show the appellant was treated 
during 1991 for glaucoma and immature cataract, 
bilaterally.  As well, June 1997 notations from Dr. Pineda 
further confirm the January 1997 diagnoses dating back to 
1991.

Moreover, a November 1993 statement from Dr. Hechanova 
shows the appellant was treated for eye problems, and a 
June 1997 statement from the same Doctor reveals diagnoses 
of nuclear cataracts, left worse than right, age related; 
recurrent pterygium of the left eye; and open angle 
glaucoma, both eyes.  Lastly, a May 1997 statement from 
Dr. Cadayona shows the appellant was examined in March 
1997, and that Dr. Cadayona's records showed he had 
superior arcuate scotoma, bilateral, which included a 
diagnosis of glaucoma, bilaterally.


Upon a review of the evidence, the Board concludes that 
the preponderance of the evidence is against a grant of 
service connection for bilateral glaucoma and cataract.  
The present record is devoid of probative evidence showing 
that the claimed bilateral glaucoma and cataract are 
related to any in-service symptoms or event, were 
aggravated by service, or are otherwise related to his 
active service.  As well, the record is devoid of any 
evidence showing a continuity of symptomatology and/or 
treatment since the appellant's discharge from service in 
1946 to the first evidence of eye problems in 1991.  As a 
matter of fact, per the June 1997 statement from Dr. 
Hechanova, as described above, the appellant's bilateral 
cataract has been deemed related to his age.

Despite the contentions provided by the appellant at his 
hearing on appeal in November 1998, that his bilateral 
glaucoma and cataract are related to his service, lay 
assertions of medical etiology can never constitute 
evidence of in-service incurrence or aggravation.  In the 
absence of competent medical evidence to support the 
appellant's claims that his bilateral glaucoma and 
cataract were incurred in or aggravated by service, or are 
otherwise related to his service, the appellant's claims 
must be denied.  See 38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt 
rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  When the evidence is in relative equipoise, 
the reasonable doubt rule must be applied to the claim, 
and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In 
this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not 
for application in this case.



ORDER

Service connection for bilateral glaucoma is denied. 

Service connection for bilateral cataract is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

